      Case 3:19-cv-00610-LRH-WGC Document 39 Filed 03/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEVADA

                                             ***
 ELKO BROADBAND LTD.,                           Case No. 3:19-cv-00610-LRH-WGC
                                Plaintiff,
         v.                                      MINUTE ORDER

 DHABI HOLDINGS PJSC, et al.,                    March 17, 2021

                            Defendants.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:         NONE APPEARING                REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                    NONE APPEARING
COUNSEL FOR DEFENDANT(S):                    NONE APPEARING
MINUTE ORDER IN CHAMBERS:
      On November 2, 2020, the court granted defendant Warid Telecom International
LLC's ("WTI) motion to compel arbitration (see ECF No. 36). On March 16, 2021, WTI filed
a status report informing the court that it had no knowledge of plaintiff taking any steps to
pursue any claims against WTI or any other party through the initiation of arbitration before
the London Court of International Arbitration.

        It appearing that there is no purpose in requiring further status reports from counsel
until the parties conclude arbitration, or upon the occurrence of any other development, and
good cause appearing,

      For the convenience of the parties and the court’s administrative purposes, this case
will now be closed administratively. The closing of this case administratively has no
substantive effect on the status of the case. The case remains pending for all substantive
purposes. The case will be reopened administratively when any of the parties request
reopening or notify the court of the conclusion of the arbitration proceedings. At that time,
an updated joint status report shall be filed with the request to reopen.

      IT IS SO ORDERED.
                                                  DEBRA K. KEMPI, CLERK

                                                  By:              /s/

                                                                Deputy Clerk
